Exhibit 10.13
Terra Nitrogen GP Inc.
Non-Employee Director Phantom Unit and Deferred Compensation Plan
1. Purpose of this Plan.
     The purpose of this Terra Nitrogen GP Inc. (“TNGP”) Non-Employee Director
Phantom Unit and Deferred Compensation Plan (the “Plan”) is to attract and
retain qualified Non-Employee Directors to serve on the Board, to align the
interests of the Non-Employee Directors with those of the common unit holders of
Terra Nitrogen Company, L.P. (“TNCLP”), and to provide Non-Employee Directors
with an opportunity to satisfy the TNGP unit ownership guidelines by deferring
the receipt of certain compensation earned as a director. This Plan shall be
unfunded for tax purposes and for purposes of Title I of ERISA. The Plan is
intended to comply with all applicable laws, including Section 409A of the Code,
and related Treasury guidance and regulations, and shall be operated and
interpreted in accordance with this intention.
2. Definitions.
     “Account” means an unfunded deferred compensation account established for a
Participant.
     “Board” means the board of directors of TNGP or any successor thereto.
     “Change in Control” means a change in ownership or effective control of
TNCLP or a change in the ownership of a substantial portion of the assets of
TNCLP, each as defined in accordance with Section 409A.
     “Closing Price” means, as of any date, (i) the closing sales price per
Common Unit (A) as reported on the New York Stock Exchange — Composite
Transactions for such date or (B) if the Common Units are listed on any other
national stock exchange, as reported on the stock exchange composite tape for
securities traded on such stock exchange for such date or, with respect to each
of clauses (A) and (B), if there were no sales on such date, on the closest
preceding date on which there were sales of Common Units or (ii) in the event
there shall be no public market for the Common Units on such date, the fair
market value per Common Unit as determined in good faith by the Board.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Units” means common units representing limited partner interests of
Terra Nitrogen Company, L.P.
     “Deferred Phantom Unit” means a Phantom Unit that has been deferred under
this Plan.
     “Director” means an individual who is a member of the Board.

 



--------------------------------------------------------------------------------



 



     “Distribution Closing Price” means, (i) for a Distribution Date that is
based on a Participant’s Separation from Service, the average of the Closing
Price for the 20 trading days immediately preceding such Participant’s
Separation from Service and, (ii) for a Distribution Date that is based on a
Change in Control, the Closing Price on the date of the consummation of the
transaction, provided that if Common Units are surrendered in the Change in
Control transaction for the right to receive a cash payment, the Distribution
Closing Price shall be an amount in cash equal to the value per Common Unit
received in the transaction by holders of Common Units.
     “Distribution Date” means the earlier of (i) a Participant’s Separation
from Service and (ii) a Change in Control of TNCLP.
     “Effective Date” means the date on which the Board adopts the Plan, or such
later date as is designated by the Board.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Grant Date” means the date of the resolution of the Board, or otherwise
determined by the Board, granting Phantom Units to a Participant.
     “Non-Employee Director” means an individual who is a Director and who does
not receive compensation for services as an employee of TNGP or any of its
affiliates.
     “Participant” means a Non-Employee Director who holds Phantom Units or
elects to defer payment with respect to Phantom Units pursuant to the Plan.
     “Phantom Unit” means an award that entitles the holder to a cash payment
equal to the value of a TNCLP common unit.
     “Section 409A” means Section 409A of the Code and the related Treasury
guidance and regulations.
     “Section 457A” means Section 457A of the Code and the related Treasury
guidance and regulations.
     “Separation from Service” means a termination of a Participant’s services
as a Non-Employee Director to TNGP or any successor thereto for any reason,
whether voluntary or involuntary, including by reason of a Participant’s death,
provided that any such termination of service must constitute a “separation from
service” within the meaning of Section 409A.
     “Vesting Date” means the one-year anniversary of the Grant Date, or such
other date as specified by the Board.
3. Effective Date; Eligibility.

2



--------------------------------------------------------------------------------



 



     This Plan shall become effective as of the Effective Date. All Non-Employee
Directors shall be eligible to receive Phantom Units and participate in the
Plan.
4. Grants of Phantom Units; Terms and Conditions of Phantom Units.
     (a) The Board may grant Phantom Units to a Non-Employee Director pursuant
to a resolution it adopts that sets forth (i) the number of Phantom Units
awarded to such Non-Employee Director (by formula or otherwise) and (ii) the
Vesting Date of such Phantom Units.
     (b) In the event of a cash distribution to holders of Common Units the
record date for which is during the period beginning on the Grant Date and
ending on the Vesting Date, each Participant who holds Phantom Units shall be
entitled to receive an additional number of Phantom Units equal to (A) the
number of Phantom Units that he or she holds as of the date on which such
distribution is paid to holders of Common Units (the “Payment Date”) divided by
the Closing Price per Common Unit on the Payment Date multiplied by (B) the
value per Common Unit of the cash distribution. Each additional Phantom Unit
that a Participant receives pursuant to this Section 4(b) shall be subject to
all terms and conditions set forth in this Plan, including the right to receive
additional Phantom Units with respect thereto, as provided in this Section 4(b).
     (c) Subject to Section 4(e), on the Vesting Date, for each Phantom Unit
that a Participant holds that is not otherwise deferred pursuant to Section 5,
he or she will be entitled to receive a lump-sum cash payment equal to the
average Closing Price per Common Unit for the 20-trading-day period that
immediately precedes the Vesting Date. The cash payment described in this
Section 4(c) shall be paid to such Participant within 45 days following the
Vesting Date.
     (d) Subject to Section 4(e), in the event of a Change in Control prior to
the Vesting Date, for each Phantom Unit that is held by a Participant, such
Participant will be entitled to receive a lump-sum cash payment, not later than
the 10th day following the consummation of the Change in Control, equal to the
Closing Price on the date the Change in Control is consummated, provided that if
Common Units are surrendered in the Change in Control transaction for the right
to receive a cash payment, such Participant shall instead be entitled to receive
an amount in cash equal to the value per Common Unit received in the transaction
by holders of Common Units.
     (e) If the date of a Participant’s Separation from Service is prior to the
earlier of (i) the Vesting Date and (ii) the date of a Change in Control, the
Phantom Units shall be forfeited.
5. Election of Deferral.
     (a) On or before December 31 of any year in which the Plan is in effect,
each Non-Employee Director shall be entitled to make an irrevocable election to
defer receipt

3



--------------------------------------------------------------------------------



 



of payment with respect to all or a specified portion of the Phantom Units that
may be awarded to such director during the following year. Such election shall
be made by delivering written notice to TNGP, in accordance with Section 13(e),
setting forth the Participant’s irrevocable election as to the percentage of the
Phantom Units that may be awarded to such Participant during the following year
to be deferred and credited to the Participant’s Account. Any election to defer
receipt of payment with respect to Phantom Units must be with respect to at
least 25%, and may be up to 100%, of the total number of Phantom Units that may
be awarded during the applicable year. Any such election shall become
irrevocable as of December 31 of the year of election. The election set forth in
such notice shall be given effect only for the year to which the election
relates.
     (b) A newly elected Non-Employee Director may elect to defer receipt of
payment with respect to all or a portion of Phantom Units that may be awarded to
such director during the remainder of the calendar year in which such director
joins the Board. Such election shall be made by delivering written notice to
TNGP, in accordance with Section 13(e), setting forth the Participant’s
irrevocable election as to the percentage of Phantom Units that may be awarded
to such Participant during the remainder of the calendar year to be deferred and
credited to the Participant’s Account. Any such election shall be made within
30 days following the date of such director’s election to the Board and shall be
effective with respect to Phantom Units awarded on and after the first day of
the month next following the date on which such election by such director
becomes irrevocable and ending on the next following December 31. Any such
election shall become irrevocable as of the 30th day following the date of such
director’s election to the Board. The election set forth in such notice shall be
given effect only for the year to which the election relates.
6. Deferred Compensation Accounts.
     (a) Deferred Phantom Units shall be credited to a Participant’s Account on
the date upon which the Phantom Units subject to the applicable election
pursuant to Section 5 would otherwise become payable to the Participant. The
number of such Deferred Phantom Units to be credited to a Participant’s Account
shall be equal to the product of (i) the total number of Phantom Units that vest
and would otherwise become payable on such date (including Phantom Units earned
as a result of cash distributions to Common Unit holders) if they had not been
deferred and (ii) the percentage of Phantom Units that the Participant elected
to defer with respect to the year during which the Phantom Units were awarded.
     (b) In the event of a cash distribution to holders of Common Units the
record date for which is during the period beginning on the date the Deferred
Phantom Units are credited to a Participant’s Account and ending on the
Distribution Date, an additional number of Deferred Phantom Units shall be
credited to a Participant’s Account equal to (i) the total number of Deferred
Phantom Units credited to the Participant’s Account as of the Payment Date
divided by the Closing Price per Common Unit on the Payment Date multiplied by
(ii) the value per Common Unit of the cash distribution. Each additional
Deferred Phantom Unit that is credited to a Participant’s Account pursuant to
this Section

4



--------------------------------------------------------------------------------



 



6 shall be subject to all terms and conditions set forth in this Plan, including
the right to receive additional Deferred Phantom Units with respect thereto, as
provided in this Section 6 and shall be distributed in accordance with
Section 7.
7. Method of Distribution of Deferred Compensation.
     (a) Except as otherwise provided in Section 12(d), no distribution of
Deferred Phantom Units may be made except as provided in this Section.
     (b) On a Participant’s Distribution Date, such Participant shall become
entitled to payment with respect to all of the Deferred Phantom Units in such
Participant’s Account.
     (c) In the event the Distribution Date is based on a Participant’s
Separation from Service, for each Deferred Phantom Unit, the Participant shall
be entitled to receive a lump-sum cash payment, within 45 days following the
Participant’s Separation from Service, equal to the Distribution Closing Price.
     (d) In the event the Distribution Date is based on a Change in Control, for
each Deferred Phantom Unit, the Participant shall be entitled to receive a
lump-sum cash payment, not later than the 10th day following the consummation of
the Change in Control, equal to the Distribution Closing Price.
     (e) A Participant may not elect to change the Distribution Date.
8. Participant’s Rights in Account.
     A Participant shall not have any interest in the Deferred Phantom Units
credited to his or her Account until they are distributed in accordance with
this Plan. All amounts deferred under the Plan shall remain the sole property of
TNGP, subject to the claims of its general creditors and available for its use
for whatever purposes are desired. With respect to amounts deferred, a
Participant shall be merely a general creditor of TNGP, and the obligation of
TNGP hereunder shall be purely contractual and shall not be funded or secured in
any way.
9. Administration.
     This Plan shall be administered by the Board or a committee appointed by
the Board to administer, interpret and make determinations under the Plan. The
Board shall be authorized to interpret this Plan, to establish, amend and
rescind any rules or regulations relating to this Plan and to make any other
determinations which it believes necessary or advisable for the administration
of this Plan. The Board may correct any defect or supply any omission or
reconcile any inconsistency in this Plan in the manner and to the extent the
Board deems desirable to carry it into effect. Any decision of the Board shall
be final, binding and conclusive.

5



--------------------------------------------------------------------------------



 



10. Adjustment in Event of Changes in Capitalization.
     In the event of any change in the outstanding Common Units by reason of any
unit split, unit dividend, recapitalization, merger, consolidation,
reorganization, combination or exchange of units or other similar event, the
Board may in its discretion, either equitably adjust the number of Common Units
to which outstanding Phantom Units or Deferred Phantom Units relate, in any such
manner as may be necessary, in the Board’s discretion, to avoid enhancement or
diminution of rights of Participants.
11. Amendment and Termination.
     (a) The Plan may at any time be amended, modified or terminated by the
Board; provided, however, that no distribution of benefits shall occur upon
termination of this Plan unless applicable requirements of Section 409A have
been met. No amendment, modification or termination shall, without the consent
of a Participant, adversely affect such Participant’s rights with respect to the
Phantom Units or the Deferred Phantom Units accrued in his or her Account.
     (b) Notwithstanding any provision of this Plan to the contrary, in light of
the uncertainty with respect to the proper application of Section 409A and
Section 457A, the Board reserves the right to (i) adopt such amendments to the
Plan and appropriate policies and procedures, including amendments and policies
with retroactive effect, that the Board determines necessary or appropriate to
preserve the intended tax treatment of the Phantom Units and the Deferred
Phantom Units deferred under the Plan and/or (ii) take such other actions as the
Board determines necessary or appropriate to avoid the imposition of an
additional tax under Section 409A or Section 457A. In any case, each Participant
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on such Participant in connection with this Plan
(including any taxes and penalties under Section 409A or Section 457A), and
neither TNGP nor any of its affiliates shall have any obligation to indemnify or
otherwise hold the Participant harmless from any or all of such taxes or
penalties.
12. Section 409A.
     (a) It is intended that the provisions of this Plan comply with
Section 409A, and all provisions of this Plan shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A.
     (b) Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject the Phantom Units or the Deferred
Phantom Units in such Participant’s Account to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment.
Except as permitted under Section 409A, any amounts payable to a Participant or
for the benefit of a Participant with respect to the Phantom Units or the
Deferred Phantom Units in such Participant’s Account may not be reduced by, or
offset against, any amount owing by the Participant to TNGP or any of its
affiliates.

6



--------------------------------------------------------------------------------



 



     (c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A), (i) such Participant shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by TNGP from time to time) and (ii) TNGP shall make a good faith
determination that an amount payable under this Plan constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then TNGP
shall not pay such amount on the otherwise scheduled payment date but shall
instead pay it, without interest, on the first business day after such six-month
period.
     (d) If necessary to comply with a domestic relations order, as defined in
Code Section 414(p)(1)(B), pursuant to which a court has determined that a
spouse or former spouse of a Participant has an interest in the Participant’s
Phantom Units or Deferred Phantom Units, the Board shall have the right to
immediately distribute the spouse or former spouse’s interest in the
Participant’s Phantom Units or Deferred Phantom Units, as applicable, to such
spouse or former spouse, to the extent permitted by Section 409A.
13. Miscellaneous.
     (a) Common Unit Ownership Guidelines. Deferred Phantom Units will be
counted towards the common unit ownership guidelines with respect to the
Participant.
     (b) No Right to Nomination. Nothing contained in this Plan shall confer
upon any Director the right to be nominated for re-election to the Board.
     (c) Withholding. TNGP shall have the right to deduct from any award under
this Plan any federal, state or local income or other taxes required by law to
be withheld with respect to such award, as it may deem necessary or appropriate,
in its sole discretion.
     (d) Governing Law. This Plan shall be governed by and construed in
accordance with the laws of Delaware, without regard to conflicts of laws
principles.
     (e) Notices. All communications to TNGP shall be sent to the following
address:
TNGP
600 Fourth Street
P.O. Box 6000
Sioux City, IA 51102
Attn: Vice President-General Counsel
     All communications to a Participant shall be sent to the last known address
of the Participant.

7